Citation Nr: 1441056	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for temporomandibular joint syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from June 1977 to June 1980 and from July 1980 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied an increased (compensable) rating for temporomandibular joint syndrome (listed as temporomandibular jaw syndrome).  

In May 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA dental and oral examination in November 2010.  The diagnosis was internal derangement of the left temporomandibular joint, with reduction.  Since that time, the Veteran has received treatment for his service-connected temporomandibular joint syndrome.  

At the May 2014 Board hearing, the Veteran specifically testified that his service-connected temporomandibular joint syndrome had worsened since the November 2010 VA dental and oral examination.  The evidence of record clearly raises a question as to the current severity of the Veteran's service-connected disability.

The Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected temporomandibular joint syndrome.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his temporomandibular joint syndrome since September 2013.  Obtain copies of any relevant medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected temporomandibular joint syndrome.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's service-connected temporomandibular joint syndrome must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issues a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



